Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00300-CV

                IN THE INTEREST OF H.B.C., S.C.C., and A.S.C., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01024
                         Honorable H. Paul Canales, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs. No costs of court are taxed in this appeal.

       SIGNED August 21, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice